Citation Nr: 1026532	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, diagnosed as bilateral hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The rating decision granted service connection 
for residuals of a post-operative left knee disability and 
assigned a 10 percent disability rating effective August 10, 
2004, on the basis of limitation of motion.  The rating decision 
also denied service connection for a bilateral hand condition.

In January 2009, the Board remanded this matter for further 
development, to include a VA examination, which was conducted in 
March 2009.


FINDING OF FACT

The Veteran has a current bilateral hand disability, diagnosed as 
bilateral hand tremors, that was incurred in service.
 

CONCLUSION OF LAW

The criteria for service connection for a bilateral hand 
disability, diagnosed as bilateral hand tremors, are met. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the claim for service connection for a 
bilateral hand disability, diagnosed as bilateral hand tremors, 
the claim is substantiated, and there are no further VCAA duties. 
Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology. Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible. See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases, will be presumed 
if they are manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Bilateral Hand Disability

Background

The Veteran's service treatment records report an instance where 
he was "shakey," however, it was noted that the Veteran had an 
upper respiratory illness.  The remainder of the Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a bilateral hand disability, diagnosed 
as bilateral hand tremors.

In August 2004, the Veteran submitted a claim for service 
connection for a bilateral "hand condition."

The Veteran underwent a VA examination in August 2006, and 
reported that he had experienced problems with his hands and arms 
for the past six years.  He stated that he did not have pain, 
however, he "shakes real bad."  

The examiner noted the Veteran's tremor was somewhat marked 
during the examination, and the Veteran reported the tremor was 
"always this way."  The examiner stated it was not an intention 
tremor but a tremor that was equal in both hands, which the 
examiner described as moderate.  The examiner rendered a 
diagnosis of tremors.  The examiner opined that the Veteran 
needed to be followed up by a neurologist and that he could not 
give an opinion as to the etiology of the tremor.

The Veteran was afforded a VA examination in March 2009 and 
reported that a couple of months after knee surgery during 
service, the Veteran noticed a shake in his hands while 
attempting to solder something.  He reported that his primary 
care provider in the military told him it might be the result of 
too much stress.  The Veteran stated the condition never resolved 
and was becoming progressively worse.  The examiner reported that 
there was an overall decrease in hand strength involving both 
hands, but no decrease in hand dexterity.  The Veteran could not 
draw straight lines, open jars, or perform fine motor skill 
movements.  He was employed as a computer technician.  The 
diagnosis was a tremor of the hands and feet, and 
hyperthyroidism, which the examiner noted could cause a tremor. 

The examiner stated that without documentation, such as a 
military service record, "clarification of the original claim", 
or documentation of the tremor at the time of discharge, it would 
be "mere speculation" to opine as to when the current tremor 
had its onset.

Analysis

Current bilateral hand tremors are documented in the reports of 
VA examinations.  Hence, a current disability is demonstrated.

The Veteran is competent to report that his symptoms began in 
service and have continued since.  While the service treatment 
records do not document tremors, such confirmatory evidence is 
not required.  Jandreau, Barr.  The Veteran's reports are not 
rendered incredible by the absence of notations of tremors in the 
service treatment records.  The Board, therefore, finds that the 
evidence shows a disability in service.

The remaining question is whether there is a nexus between hand 
tremors in service and the current hand tremors.

The VA examiners unfortunately failed to provide an opinion, and 
the examination reports constitute nonevidence on the question of 
the relationship of the disability to service.  Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The Veteran filed his claim shortly after service, and has 
provided competent and credible reports of ongoing symptomatology 
since service.  The other evidence of record does not directly 
contradict his reports.  

Combined with the Veteran's credible statements submitted in 
support of the claim and during the course of his VA 
examinations, the evidence is in at least equipoise on the 
question of whether a bilateral hand disability, diagnosed as 
bilateral hand tremors, was initially manifested in service. 

Resolving reasonable doubt in the Veteran's favor, his claim for 
service connection for a bilateral hand disability, diagnosed as 
bilateral hand tremors, is granted.  See 38 U.S.C.A. § 5107(b); 
see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for a bilateral hand disability, diagnosed as 
bilateral hand tremors, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


